IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ANDREW R. DEWING AND SALLY A.           : No. 753 MAL 2015
DEWING,                                 :
                                        :
                 Petitioners            : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
ABARTA OIL & GAS CO., INC.,             :
TALISMAN ENERGY USA, INC., AND          :
RANGE RESOURCES APPALACHIA,             :
LLC,                                    :
                                        :
                 Respondents            :


                                   ORDER



PER CURIAM

     AND NOW, this 2nd day of May, 2016, the Petition for Allowance of Appeal is

DENIED.